          Case 19-00654-LT13                  Filed 06/05/19         Entered 06/05/19 12:23:50                 Doc       Pg. 1 of 3
 Fill in this information to identify the case:

  Debtor 1      ELIZABETH ANN HUBBS
                ____________________________________________________________________

  Debtor 2       __________________________________________________________________
 (Spouse, if filing)

                                          Southern
  United States Bankruptcy Court for the: ______________________             California
                                                                 District of __________
                                                                          (State)
               19-00654-LST-13
  Case number ___________________________________________




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                             12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

                           FLAGSTAR BANK, FSB
  Name of creditor:                                                                       Court claim no. (if known): 12-1


  Last four digits of any number you use to
  identify the debtor’s account:                           0   9     9       8


  Does this notice supplement a prior notice of postpetition fees,
  expenses, and charges?
  q
  X       No
  q       Yes. Date of the last notice: ____ ____ ______

 Part 1:         Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
 approved an amount, indicate that approval in parentheses after the date the amount was incurred.

      Description                                                      Dates incurred                                        Amount

   1. Late charges                                                                                                     (1)   $
   2. Non-sufficient funds (NSF) fees                                                                                  (2)   $
   3. Attorney fees                                                                                                    (3)   $
   4. Filing fees and court costs                                                                                      (4)   $
   5. Bankruptcy/Proof of claim fees                                     4/16/19                                       (5)   $        300.00

   6. Appraisal/Broker’s price opinion fees                                                                            (6)   $
   7. Property inspection fees                                                                                         (7)   $
   8. Tax advances (non-escrow)                                                                                        (8)   $
   9. Insurance advances (non-escrow)                                                                                  (9)   $
 10. Property preservation expenses. Specify:                                                                         (10)   $
 11. Other. Specify: 410A                                                4/2/19                                       (11)   $        250.00
 12. Other. Specify: Plan Review                                         2/21/19                                      (12)   $        350.00
 13. Other. Specify:                                                                                                  (13)   $
 14. Other. Specify:                                                                                                  (14)   $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                        Notice of Postpetition Mortgage Fees, Expenses, and Charges                                  page 1
         Case 19-00654-LT13                             Filed 06/05/19                   Entered 06/05/19 12:23:50            Doc       Pg. 2 of 3



Debtor 1    ELIZABETH ANN HUBBS
            _______________________________________________________                                                        19-00654-LST-13
                                                                                                    Case number (if known) _____________________________________
            First Name         Middle Name            Last Name




 Part 2: Sign Here


   The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your ddress and
   telephone number.
   Check the appropriate box.

   q     I am the creditor.
   q     I am the creditor’s authorized agent.


   I declare under penalty of perjury that the information provided in this claim is true and correct to the best
   of my knowledge, information, and reasonable belief.



             /s/ DARLENE C. VIGIL
                 Signature
                                                                                                     Date    0 6 /_____
                                                                                                             ____  0 5 / ________
                                                                                                                          2019




Print:            DARLENE C.                                       VIGIL                             Title   ATTORNEY FOR CREDITOR
                  First Name                 Middle Name                  Last Name



 Company          BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP


 Address          20955 PATHFINDER ROAD SUITE 300
                  Number                     Street
                  DIAMOND BAR, CALIFORNIA 91765
                  City                                            State               ZIP Code




               ( 6 2 6 ) _____
 Contact phone ______     9 1 5 - _________
                                  5714                                                               Email SDCAECF@BDFGROUP.COM




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                                       page 2
           Case 19-00654-LT13                 Filed 06/05/19       Entered 06/05/19 12:23:50    Doc    Pg. 3 of 3

                                                  CERTIFICATE OF SERVICE


            I hereby certify that on June 05, 2019, a true and correct copy of the Notice of Post Petition

    Mortgage Fees, Expenses and Charges was served via electronic means as listed on the Court's ECF

    noticing system or by regular first class mail to the parties listed on the attached list.

                                                          Respectfully submitted,

                                                          BARRETT DAFFIN FRAPPIER
                                                          TREDER & WEISS, LLP


                                                           BY: /s/ DARLENE C. VIGIL                         06/05/2019
                                                               DARLENE C. VIGIL
                                                               CA NO. 223442
                                                               BARRETT DAFFIN FRAPPIER TREDER &
                                                               WEISS, LLP
                                                               20955 PATHFINDER ROAD SUITE 300
                                                               DIAMOND BAR, CA 91765
                                                               Phone: (626) 915-5714, Fax: (972) 661-7726
                                                               E-mail: SDCAECF@BDFGROUP.COM
                                                               ATTORNEY FOR CREDITOR


    BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

     DEBTOR:
     ELIZABETH ANN HUBBS
     337 MONTE VISTA WAY
     OCEANSIDE, CA 92057

     ELIZABETH ANN HUBBS
     337 MONTE VISTA WAY
     OCEANSIDE, CA 92057-6518

     DEBTOR'S ATTORNEY:
     JONATHAN P. BECK
     1930 S. COAST HIGHWAY
     #204
     OCEANSIDE, CA 92054

     TRUSTEE:
     DAVID L. SKELTON
     525 B. STREET, SUITE 1430
     SAN DIEGO, CA 92101


bkusbk_POC_410S2-COS.rpt - 08/Southern/San Diego/00000008438368                                             Page 3 of 3
